

SECOND AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT






DATED AS OF
FEBRUARY 6, 2015




MADE BY




HORNBECK OFFSHORE SERVICES, LLC


AND


EACH OF THE OTHER OBLIGORS (AS DEFINED HEREIN)




IN FAVOR OF




WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT














--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I Definitions
2
Section 1.01
Definitions
2
Section 1.02
Other Definitional Provisions
3
Section 1.03
Rules of Interpretation
4
ARTICLE II Guarantee
4
Section 2.01
Guarantee
4
Section 2.02
Right of Contribution
5
Section 2.03
No Subrogation
5
Section 2.04
Amendments, Etc. with respect to the Borrower Obligations
5
Section 2.05
Waivers
6
Section 2.06
Guaranty Absolute and Unconditional
6
Section 2.07
Reinstatement
8
Section 2.08
Payments
8
ARTICLE III Grant of Security Interest
8
Section 3.01
Vessel Collateral
8
Section 3.02
Deposit Accounts
10
ARTICLE IV Representations and Warranties
10
Section 4.01
Representations in Amended and Restated Credit Agreement
10
Section 4.02
Title; No Other Liens
10
Section 4.03
Perfected First Priority Liens
10
Section 4.04
Borrower and Parent Guarantor Information
10
Section 4.05
Benefit to the Guarantor
11
Section 4.06
Solvency
11
ARTICLE V Covenants
11
Section 5.01
Covenants in Amended and Restated Credit Agreement
11
Section 5.02
Maintenance of Perfected Security Interest; Further Documentation
11
Section 5.03
Changes in Locations, Name, Etc
12
ARTICLE VI Remedial Provisions
12
Section 6.01
Code and Other Remedies
12
Section 6.02
Waiver; Deficiency
14
Section 6.03
Non-Judicial Enforcement
14
ARTICLE VII The Administrative Agent
14
Section 7.01
Administrative Agent’s Appointment as Attorney-in-Fact, Etc
14
Section 7.02
Duty of Administrative Agent
15
Section 7.03
Filing of Financing Statements
16
Section 7.04
Authority of Administrative Agent
16
ARTICLE VIII Subordination of Indebtedness
16
Section 8.01
Subordination of All Obligor Claims
16
Section 8.02
Claims in Bankruptcy
17


- i –



--------------------------------------------------------------------------------




Section 8.03
Payments Held in Trust
17
Section 8.04
Liens Subordinate
17
Section 8.05
Notation of Records
18
ARTICLE IX Miscellaneous
18
Section 9.01
Waiver
18
Section 9.02
Notices
18
Section 9.03
Payment of Expenses, Indemnities, Etc
18
Section 9.04
Amendments in Writing
19
Section 9.05
Successors and Assigns
19
Section 9.06
Survival; Revival; Reinstatement
19
Section 9.07
Counterparts; Integration; Effectiveness
20
Section 9.08
Severability
20
Section 9.09
Set-Off
20
Section 9.10
Governing Law; Submission to Jurisdiction
20
Section 9.11
Headings
21
Section 9.12
Acknowledgments
21
Section 9.13
Additional Obligors
22
Section 9.14
Releases
22
Section 9.15
Acceptance
23
Section 9.16
Amendment and Restatement
23





ANNEXES:
I Form of Assumption Agreement


SCHEDULES:
1 Notice Addresses of Obligors
2 Vessels
3 Filings and Other Actions Required to Perfect Security Interests
4 Location of Jurisdiction of Organization and Chief Executive Office





- ii –



--------------------------------------------------------------------------------



This SECOND AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT (this
“Agreement”) is dated as of February 6, 2015 and is made by Hornbeck Offshore
Services, LLC, a limited liability company duly formed and existing under the
laws of the State of Delaware (the “Borrower”), and each of the signatories
hereto (the Borrower and each of the signatories hereto, together with any other
Guarantor Subsidiary that becomes a party hereto from time to time after the
date hereof, the “Obligors”), in favor of Wells Fargo Bank, National
Association, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), for the banks and
other financial institutions (the “Lenders”) from time to time parties to the
Second Amended and Restated Credit Agreement dated of even date herewith (as
amended, supplemented or otherwise modified from time to time, the “Second
Amended and Restated Credit Agreement”), among the Borrower, the Parent
Guarantor, the Lenders and the Administrative Agent.
R E C I T A L S
A.    The Borrower previously entered into that certain Amended and Restated
Credit Agreement dated as of November 2, 2011 among the Borrower, Hornbeck
Offshore Transportation, LLC, Hornbeck Offshore Services, Inc., as Parent
Guarantor, Wells Fargo Bank, N.A., as Administrative Agent, and the lenders
party thereto (such agreement, as amended or supplemented prior to the date
hereof, the “Existing Credit Agreement”).
B.    In order to induce the lenders under the Existing Credit Agreement to
enter into the Existing Credit Agreement, each of the Obligors signatory hereto
entered into, or subsequently acceded to, an Amended and Restated Guaranty and
Collateral Agreement dated as of November 2, 2011 (as amended or supplemented
prior to the date hereof, the “Existing Guaranty and Collateral Agreement”).
C.    The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower pursuant to the Second Amended
and Restated Credit Agreement.
D.    The Borrower has entered into the Second Amended and Restated Credit
Agreement in order to amend and restate its obligations under the Existing
Credit Agreement.
E.    The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of the Second Amended and Restated Credit
Agreement.
F.    It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Second Amended and
Restated Credit Agreement that the Obligors shall have executed and delivered
this Agreement to the Administrative Agent for the ratable benefit of the
Lenders in order to amend and restate the Existing Guaranty and Collateral
Agreement.
NOW, THEREFORE, in consideration of the premises herein and to induce the
Administrative Agent and the Lenders to enter into the Second Amended and
Restated Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Obligor hereby agrees with
the Administrative Agent, for the ratable benefit of the Lenders, as follows:



--------------------------------------------------------------------------------




ARTICLE I
Definitions
Section 1.01    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Second Amended and
Restated Credit Agreement and used herein have the meanings given to them in the
Second Amended and Restated Credit Agreement, and terms not otherwise defined
herein but that are defined in the UCC on the date hereof shall have the
meanings given them in the UCC when used herein in such context.
(b)    The following terms have the following meanings:
“Agreement” means this Second Amended and Restated Guaranty and Collateral
Agreement as the same may be amended, supplemented or otherwise modified from
time to time.
“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.
“Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrower, the Parent Guarantor and the Guarantor
Subsidiaries (including, without limitation, all Indebtedness) to the Guaranteed
Creditors arising out of or outstanding or owing under, advanced or issued
pursuant to, or evidenced by, the Guaranteed Documents, including, without
limitation, the unpaid principal of and interest on the Loans and the LC
Exposure and all other obligations and liabilities of the Borrower, the Parent
Guarantor and the Guarantor Subsidiaries (including, without limitation,
interest accruing at the then applicable rate provided in the Second Amended and
Restated Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Obligor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, arising out of or
outstanding under, advanced or issued pursuant to, or evidenced by, the
Guaranteed Documents, whether on account of principal, interest, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
costs, fees and disbursements of counsel to the Guaranteed Creditors that are
required to be paid by the Obligors pursuant to the terms of any Guaranteed
Document). Notwithstanding the foregoing, “Borrower Obligations” shall not
include any Excluded Swap Obligations.
“Collateral” has the meaning assigned such term in Section 3.01.
“Guaranteed Creditors” means the collective reference to the Administrative
Agent, the Issuing Lender, the Lenders and the Lenders and Affiliates of Lenders
that are parties to Guaranteed Swap Agreements.

- 2 -



--------------------------------------------------------------------------------




“Guaranteed Documents” means the collective reference to the Loan Documents,
each Guaranteed Swap Agreement and any other document made, delivered or given
in connection with any of the foregoing.
“Guaranteed Swap Agreement” means any Swap Agreement between the Parent
Guarantor, the Borrower or any Subsidiary and any Lender or any Affiliate of any
Lender while such Person (or, in the case of an Affiliate of a Lender, the
Person affiliated therewith) is a Lender, including any Swap Agreement between
such Persons in existence prior to the date hereof. For the avoidance of doubt,
a Swap Agreement ceases to be a Guaranteed Swap Agreement if the Person that is
the counterparty to the Parent Guarantor, the Borrower or a Subsidiary under a
Swap Agreement ceases to be a Lender under the Second Amended and Restated
Credit Agreement (or, in the case of an Affiliate of a Lender, the Person
affiliated therewith ceases to be a Lender under the Second Amended and Restated
Credit Agreement).
“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) the payment and performance
when due of all indebtedness, liabilities, obligations and undertakings of such
Guarantor of every kind or description, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, arising
out of or outstanding under, advanced or issued pursuant, or evidenced by, any
Guaranteed Document to which such Guarantor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Guaranteed Creditor under any
Guaranteed Document).
“Guarantors” means the collective reference to each Obligor other than the
Borrower.
“Obligations” means: (a) in the case of the Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations.
“Obligors” has the meaning assigned to such term in the preamble.
“Obligor Claims” has the meaning assigned to such term in Section 8.01.
“Proceeds” means all “proceeds” as such term is defined in Section 9-102(64) of
the UCC.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Guaranteed Creditors’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Texas, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, the effect
thereof or priority and for purposes of definitions related to such provisions.
Section 1.02    Other Definitional Provisions. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to the
Borrower

- 3 -



--------------------------------------------------------------------------------




or the Parent Guarantor, refer to the Borrower’s or the Parent Guarantor’s
Collateral or the relevant part thereof.
Section 1.03    Rules of Interpretation. Section 1.04 and Section 1.05 of the
Second Amended and Restated Credit Agreement are hereby incorporated herein by
reference and shall apply to this Agreement, mutatis mutandis.
ARTICLE II    
Guarantee
Section 2.01    Guarantee.
(a)    Each of the Guarantors hereby jointly and severally, unconditionally and
irrevocably, guarantees to the Guaranteed Creditors and each of their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
in cash and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations. This is a
guarantee of payment and not collection and the liability of each Guarantor is
primary and not secondary.
(b)    Anything herein or in any other Guaranteed Document to the contrary
notwithstanding, the Obligations of each Guarantor hereunder and under the other
Guaranteed Documents shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Agreement not constituting a
fraudulent transfer or conveyance for purposes of any Debtor Relief Law to the
extent applicable to this Agreement and the Obligations of each Guarantor
hereunder (after giving effect to the right of contribution established in
Section 2.02).
(c)    Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this ARTICLE II or affecting the
rights and remedies of any Guaranteed Creditor hereunder.
(d)    Each Guarantor agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor. The guarantee contained in this ARTICLE II shall remain in full force
and effect until all the Borrower Obligations shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding and all of the
Commitments are terminated, notwithstanding that from time to time during the
term of the Second Amended and Restated Credit Agreement, no Borrower
Obligations may be outstanding.
(e)    No payment made by any Obligor, any other guarantor or any other Person
or received or collected by any Guaranteed Creditor from any Obligor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect

- 4 -



--------------------------------------------------------------------------------




of the Borrower Obligations), remain liable for the Borrower Obligations up to
the maximum liability of such Guarantor hereunder until the Borrower Obligations
are paid in full in cash, no Letter of Credit shall be outstanding and all of
the Commitments and the Guaranteed Swap Agreements are terminated.
Section 2.02    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03. As among the
Guarantors only, each Guarantor’s proportionate share and payment obligation
will be outlined in a contribution agreement (the “Contribution Agreement”) by
and among the Guarantors. The provisions of this Section 2.02 shall in no
respect limit the obligations and liabilities of any Guarantor to the Guaranteed
Creditors, and each Guarantor shall remain liable to the Guaranteed Creditors
for the full amount guaranteed by such Guarantor hereunder.
Section 2.03    No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Guaranteed Creditor, no Guarantor shall be entitled to be subrogated to any
of the rights of any Guaranteed Creditor against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Guaranteed Creditor for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Guaranteed Creditors on account of the Borrower Obligations are irrevocably
paid in full in cash, no Letter of Credit shall be outstanding and all of the
Commitments and the Guaranteed Swap Agreements are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been irrevocably paid in
full in cash, any Letter of Credit shall be outstanding or any of the
Commitments are in effect, such amount shall be held by such Guarantor in trust
for the Guaranteed Creditors, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in accordance with Section 10.02(c) of the Second Amended and
Restated Credit Agreement.
Section 2.04    Amendments, Etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder, and such Guarantor’s obligations
hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to, demand upon or further assent by any Guarantor (which
notice, demand and assent requirements are hereby expressly waived by such
Guarantor), (a) any demand for payment of any of the Borrower Obligations made
by any Guaranteed Creditor may be rescinded by such

- 5 -



--------------------------------------------------------------------------------




Guaranteed Creditor or otherwise and any of the Borrower Obligations continued;
(b) the Borrower Obligations, the liability of any other Person upon or for any
part thereof or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, any
Guaranteed Creditor; (c) any Guaranteed Document may be amended, modified,
supplemented or terminated, in whole or in part, as the Guaranteed Creditors may
deem advisable from time to time, subject to Section 12.02(b) of the Second
Amended and Restated Credit Agreement; (d) any collateral security, guarantee or
right of offset at any time held by any Guaranteed Creditor for the payment of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released; (e) any additional guarantors, makers or endorsers of the Borrower
Obligations may from time to time be obligated on the Borrower Obligations or
any additional security or collateral for the payment and performance of the
Borrower’s Obligations may from time to time secure the Borrower Obligations;
(f) any change in applicable law, rule or regulation or any event affecting any
term of the Borrower Obligations; and (g) any other event shall occur which
constitutes a defense or release of sureties generally. No Guaranteed Creditor
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Borrower Obligations or for the guarantee
contained in this ARTICLE II or any Property subject thereto.
Section 2.05    Waivers. Each Guarantor hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by any Guaranteed Creditor upon the guarantee
contained in this ARTICLE II or acceptance of the guarantee contained in this
ARTICLE II; the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this ARTICLE II
and no notice of creation of the Borrower Obligations or any extension of credit
already or hereafter contracted by or extended to the Borrower need be given to
any Guarantor; and all dealings between the Borrower and any of the Guarantors,
on the one hand, and the Guaranteed Creditors, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this ARTICLE II. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations.
Section 2.06    Guaranty Absolute and Unconditional.
(a)    Each Guarantor understands and agrees that the guarantee contained in
this ARTICLE II is, and shall be construed as, a continuing, completed, absolute
and unconditional guarantee of payment, and each Guarantor hereby waives any
defense of a surety or guarantor or any other obligor on any obligations arising
in connection with or in respect of any of the following and hereby agrees that
its obligations hereunder shall not be discharged or otherwise affected as a
result of, any of the following:

- 6 -



--------------------------------------------------------------------------------




(i)    the invalidity or unenforceability of any Guaranteed Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Guaranteed Creditor;
(ii)    any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Guaranteed Creditor;
(iii)    the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of the
Borrower or any other Guarantor or any other Person at any time liable for the
payment of all or part of the Obligations, including any discharge of, or bar or
stay against collecting, any Obligation (or any part of them or interest
therein) in or as a result of such proceeding;
(iv)    any sale, lease or transfer of any or all of the assets of the Borrower
or any other Guarantor, or any changes in the shareholders of the Borrower or a
Guarantor;
(v)    any change in the corporate existence (including its constitution, laws,
rules, regulations or power), structure or ownership of any Obligor;
(vi)    the fact that any Collateral or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Obligations shall
not be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other Lien, it being recognized and agreed by each of the
Guarantors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral for the Obligations;
(vii)    the absence of any attempt to collect the Obligations or any part of
them from any Obligor;
(viii)    (A) any Guaranteed Creditor’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien by the
Borrower, as debtor-in-possession, or extension of credit, under Section 364 of
the Bankruptcy Code; (C) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of any Guaranteed Creditor’s claim (or claims) for
repayment of the Obligations; (D) any use of cash collateral under Section 363
of the Bankruptcy Code; (E) any agreement or stipulation as to the provision of
adequate protection in any bankruptcy proceeding; (F) the avoidance of any Lien
in favor of the Guaranteed Creditors or any of them for any reason; or (G)
failure by any Guaranteed Creditor to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding; or
(ix)    any other circumstance or act whatsoever, including any action or
omission of the type described in Section 2.04 (with or without notice to or
knowledge of the Borrower or such Guarantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
ARTICLE II, in bankruptcy or in any other instance.

- 7 -



--------------------------------------------------------------------------------




(b)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Guaranteed Creditor may, but shall
be under no obligation to, join or make a similar demand on or otherwise pursue
or exhaust such rights and remedies as it may have against the Borrower, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by any Guaranteed Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Creditor against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
Section 2.07    Reinstatement. The guarantee contained in this ARTICLE II shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Guaranteed Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payments had not been made.
Section 2.08    Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent, for the ratable benefit of
the Guaranteed Creditors, without set-off, deduction or counterclaim in dollars,
in immediately available funds, at the offices of the Administrative Agent
specified in Section 12.01 of the Second Amended and Restated Credit Agreement.
Section 2.09    Keepwell.    Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.09 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
2.09, or otherwise under this Agreement, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). Each Qualified ECP Guarantor intends that this Section 2.09 constitute,
and this Section 2.09 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE III    
Grant of Security Interest

- 8 -



--------------------------------------------------------------------------------




Section 3.01    Vessel Collateral. The Borrower hereby pledges, assigns and
transfers to the Administrative Agent, and hereby grant to the Administrative
Agent, for the ratable benefit of the Guaranteed Creditors, a security interest
in all of the following Property now owned or at any time hereafter acquired by
the Borrower or in which the Borrower now has or at any time in the future may
acquire any right, title or interest, to the extent such Property arises from or
is used in connection with or is necessary for the operation of the Vessels
listed on Schedule 2 (or any other Vessel that is now or hereafter collateral
for any of the Obligations of such Obligor) (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Borrower’s
Obligations:
(1)    all Accounts;
(2)    all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);
(3)    all Commercial Tort Claims;
(4)    all Documents;
(5)    all General Intangibles (including, without limitation, rights in and
under any Swap Agreements);
(6)    all Goods (including, without limitation, all Inventory and all
Equipment, but excluding all Fixtures);
(7)    all Instruments;
(8)    all Investment Property;
(9)    all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);
(10)    all Supporting Obligations;
(11)    all books and records pertaining to the Collateral; and
(12)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided, however, that notwithstanding anything in the Loan Documents to the
contrary, the Collateral shall not include (i) any charters or other customer
contracts (“Excluded Contracts”) to which the Borrower is a party which contain
enforceable restrictions on the assignment or transfer of the Borrower’s rights
thereunder (unless the term resulting in such unenforceability, breach,
termination or default would be ineffective or unenforceable under Section
9-406, 9-407, 9-408 or

- 9 -



--------------------------------------------------------------------------------




9-409 of the UCC or any other applicable law or principles of equity), then the
liens and security agreements granted under this Agreement shall be limited only
to the extent necessary to comply with such enforceable restrictions (with such
limitation automatically ceasing upon removal of, or receipt of any consent with
respect to, such restrictions), and will in any event attach to the amounts
payable to the Borrower under any such agreement, including any proceeds of such
agreement, or (ii) any Inventory or Equipment (including spare parts) not
installed for use aboard a Vessel (including equipment aboard any of the Vessels
which is not owned by the Borrower), whether now owned or hereafter acquired,
whether on board or not, to the extent that such items may be used in connection
with one or more of the vessels of the Borrower or any Subsidiary of the Parent
Guarantor that are not subject to liens in favor of the Administrative Agent.
Section 3.02    Deposit Accounts.    Each of the Borrower and the Parent
Guarantor hereby grants to the Administrative Agent a security interest in all
of the Deposit Accounts other than payroll, withholding tax and other fiduciary
Deposit Accounts.
ARTICLE IV    
Representations and Warranties
To induce the Guaranteed Creditors to enter into the Guaranteed Documents and to
induce the Lenders to make loans to the Borrower thereunder and to induce the
Lenders (and their Affiliates) to enter into Swap Agreements with the Parent
Guarantor, the Borrower and any Subsidiary, each Obligor hereby represents and
warrants to the Administrative Agent and each Lender that:
Section 4.01    Representations in Second Amended and Restated Credit Agreement.
In the case of each Guarantor (other than the Parent Guarantor), the
representations and warranties set forth in Article VII of the Second Amended
and Restated Credit Agreement as they relate to such Guarantor or to the
Guaranteed Documents to which such Guarantor is a party are true and correct,
provided that each reference in each such representation and warranty to the
Parent Guarantor’s and the Borrower’s knowledge shall, for the purposes of this
Section 4.01, be deemed to be a reference to such Guarantor’s knowledge.
Section 4.02    Title; No Other Liens. Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Guaranteed Creditors
pursuant to this Agreement, the Borrower is the record and beneficial owner of
the Collateral. Except for Permitted Liens (as defined below) and liens
expressly permitted to exist under Section 1.08 of the Fleet Mortgages securing
all or any part of the Borrower Obligations, the Collateral is free and clear of
any and all Liens and has the power to transfer each item of the Collateral in
which a Lien is granted by it hereunder, free and clear of any Lien. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Guaranteed Creditors, pursuant to this Agreement or the Security Instruments.

- 10 -



--------------------------------------------------------------------------------




Section 4.03    Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon the completion of the filings and the other
actions specified on Schedule 3 will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Guaranteed Creditors, as collateral security for the
Borrower’s Obligations, enforceable in accordance with the terms hereof against
all creditors of the Borrower and any Persons purporting to purchase any
Collateral from the Borrower and (b) are prior to all other Liens on the
Collateral in existence on the date hereof, subject only to Excepted Liens
identified in clauses (a) to (c) of Section 9.03 of the Second Amended and
Restated Credit Agreement (the “Permitted Liens”) on such Collateral..
Section 4.04    Borrower and Parent Guarantor Information. On the date hereof,
the correct legal name of the Borrower and the Parent Guarantor, all names and
trade names that the Borrower or the Parent Guarantor has used in the last five
years, the Borrower’s and the Parent Guarantor’s jurisdiction of organization
and each jurisdiction of organization of the Borrower and the Parent Guarantor
over the last five years, organizational number, taxpayer identification number,
and the location(s) of the Borrower’s and the Parent Guarantor’s chief executive
office or sole place of business over the last five years are specified on
Schedule 4.
Section 4.05    Benefit to the Guarantor. The Borrower is a member of an
affiliated group of companies that includes each Guarantor and the Borrower and
the other Guarantors are engaged in related businesses. Each Guarantor is an
Affiliate of the Borrower and its guaranty and surety obligations pursuant to
this Agreement reasonably may be expected to benefit, directly or indirectly,
it; and it has determined that this Agreement is necessary and convenient to the
conduct, promotion and attainment of the business of such Guarantor and the
Borrower.
Section 4.06    Solvency. Each Obligor (a) is not insolvent as of the date
hereof and will not be rendered insolvent as a result of this Agreement (after
giving effect to Section 2.02 and the Contribution Agreement), (b) is not
engaged in a business or a transaction, or about to engage in a business or a
transaction, for which any Property remaining with it constitutes unreasonably
small capital, and (c) does not intend to incur, or believe it will incur, Debt
that will be beyond its ability to pay as such Debt matures.
ARTICLE V    
Covenants
Each Obligor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the Effective Date until the Borrower Obligations shall
have been paid in full in cash, no Letter of Credit shall be outstanding and all
of the Commitments shall have terminated:
Section 5.01    Covenants in Second Amended and Restated Credit Agreement. In
the case of each Guarantor (other than the Parent Guarantor), such Guarantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default is
caused

- 11 -



--------------------------------------------------------------------------------




by the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.
Section 5.02    Maintenance of Perfected Security Interest; Further
Documentation. The Borrower agrees that:
(a)    it shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.03 and shall defend such security interest against the claims and demands of
all Persons whomsoever and shall, no later than forty-five (45) days after the
date hereof, execute deposit account control agreements with respect to those
Deposit Accounts that are primary domestic deposit, collection and disbursement
banking accounts with a Lender that are pledged pursuant to Section 3.02.
(b)    it will furnish to the Administrative Agent and the Lenders from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as the Administrative
Agent may reasonably request, all in reasonable detail.
(c)    at any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of the Borrower, it will promptly
and duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably deem necessary for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby.
Section 5.03    Changes in Locations, Name, Etc. The Borrower recognizes that
financing statements pertaining to the Collateral have been or may be filed
where the Borrower maintains any Collateral or is organized. Without limitation
of Section 8.12 of the Second Amended and Restated Credit Agreement or any other
covenant herein, the Borrower will not cause or permit any change in its (a)
corporate name or in any trade name used to identify it in the conduct of its
business or in the ownership of its Properties, (b) the location of its chief
executive office or principal place of business, (c) its identity or limited
liability company structure or in the jurisdiction in which it is formed, (d)
its jurisdiction of organization or its organizational identification number in
such jurisdiction of organization or (e) its federal taxpayer identification
number, unless, in each case, the Borrower shall have first (i) notified the
Administrative Agent of such change at least thirty (30) days prior to the
effective date of such change, and (ii) taken, or caused to be taken, all action
reasonably requested by the Administrative Agent for the purpose of maintaining
the perfection and priority of the Administrative Agent's security interests
under this Agreement. In any notice furnished pursuant to this Section 5.03, the
Borrower will expressly state in a conspicuous manner that the notice is
required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing
perfection of the Administrative Agent's security interest in the Collateral. At
the request of the Administrative Agent, on or prior to the occurrence of such
event, the Borrower will

- 12 -



--------------------------------------------------------------------------------




provide to the Administrative Agent and the Lenders an opinion of counsel, in
form and substance reasonably satisfactory to the Administrative Agent, to the
effect that such event will not impair the validity of the security interests
hereunder, the perfection thereof, the enforceability of the Guaranteed
Documents, and such other matters as may be reasonably requested by the
Administrative Agent.
ARTICLE VI    
Remedial Provisions
Section 6.01    Code and Other Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, on behalf of the Guaranteed Creditors, (i) may
exercise, in addition to all other rights and remedies granted to them in this
Agreement, the other Guaranteed Documents and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the UCC or any other applicable law or
otherwise available at law or equity and (ii) without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, notice of intent to accelerate, notice of
acceleration advertisement or notice of any kind (except any notice required by
law referred to below, which cannot be waived by law) to or upon any Obligor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Guaranteed Creditor or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Any Guaranteed Creditor shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Obligor, which right
or equity is hereby waived and released. If an Event of Default shall occur and
be continuing, each Obligor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Obligor’s premises or elsewhere. Any such sale or transfer by the
Administrative Agent either to itself or to any other Person shall be absolutely
free from any claim of right by Obligor, including any equity or right of
redemption, stay or appraisal which Obligor has or may have under any rule of
law, regulation or statute now existing or hereafter adopted (and such Obligor
hereby waives any rights it may have in respect thereof). Upon any such sale or
transfer, the Administrative Agent shall have the right to deliver, assign and
transfer to the purchaser or transferee thereof the Collateral so sold or
transferred. The Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 6.01, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the Guaranteed
Creditors hereunder, including, without limitation, reasonable attorneys’ fees
and disbursements, to the payment in whole or in part of the Obligations,

- 13 -



--------------------------------------------------------------------------------




in accordance with Section 10.02(c) of the Second Amended and Restated Credit
Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9.615 of the UCC, need the Administrative
Agent account for the surplus, if any, to any Obligor. To the extent permitted
by applicable law, each Obligor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Guaranteed Creditor arising out
of the exercise by them of any rights hereunder, except where arising as a
result of the Administrative Agent’s or any Guaranteed Creditor’s gross
negligence or willful misconduct. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
(b)    In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.
(c)    The Administrative Agent may appoint any Person as agent to perform any
act or acts necessary or incident to any sale or transfer of the Collateral.
Except when an Event of Default has occurred and is continuing, neither the
Administrative Agent nor any Guaranteed Creditor shall contact or communicate
with, or attempt to contact or communicate with any customer of any Obligor in
connection with the Collateral except with the participation of a Responsible
Officer of such Obligor.
Section 6.02    Waiver; Deficiency. To the fullest extent permitted by
applicable law, each Obligor waives and agrees not to assert any rights or
privileges which it may acquire under the UCC; provided, however, that the
Obligors do not waive any rights or privileges to notice or the opportunity to
cure otherwise provided under the Loan Documents. Each Obligor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Guaranteed Creditor to collect such deficiency.
Section 6.03    Non-Judicial Enforcement. To the extent permitted by applicable
law, the Administrative Agent may enforce its rights hereunder without prior
judicial process or judicial hearing, and to the extent permitted by law, each
Obligor expressly waives any and all legal rights which might otherwise require
the Administrative Agent to enforce its rights by judicial process.
ARTICLE VII    
The Administrative Agent



- 14 -



--------------------------------------------------------------------------------




Section 7.01    Administrative Agent’s Appointment as Attorney-in-Fact, Etc.
(a)    Each Obligor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Obligor and in the name of
such Obligor or in its own name, for the purposes of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish such purposes, and without limiting the generality of
the foregoing, each Obligor hereby gives the Administrative Agent the power and
right, on behalf of such Obligor, without notice to or assent by such Obligor,
to do any or all of the following:
(i)    unless being disputed under Section 8.03 of the Second Amended and
Restated Credit Agreement, pay or discharge Taxes and Liens levied or placed on
or threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement or any other Loan Document and pay all or any
part of the premiums therefor and the costs thereof;
(ii)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) in the name of such Obligor or its own
name, or otherwise, take possession of and indorse and collect any check, draft,
note, acceptance or other instrument for the payment of moneys due with respect
to any Collateral and commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (D) defend any suit, action or proceeding brought against such
Obligor with respect to any Collateral; (E) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate; and (F)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Obligor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Guaranteed Creditors’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Obligor might do.
Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.01(a) unless an Event of Default
shall have occurred and be continuing.
(b)    If any Obligor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.

- 15 -



--------------------------------------------------------------------------------




(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.01, together with interest
thereon at a rate per annum equal to the Default Rate specified in Section
3.02(c) of the Second Amended and Restated Credit Agreement, but in no event to
exceed the Highest Lawful Rate, from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Obligor, shall be payable by such
Obligor to the Administrative Agent on demand.
(d)    Each Obligor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue and in compliance hereof. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
Section 7.02    Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9.207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar Property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral. Neither the
Administrative Agent, any Guaranteed Creditor nor any of their Related Parties
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Obligor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Guaranteed Creditors hereunder are solely to protect the Administrative
Agent’s and the Guaranteed Creditors’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Guaranteed Creditor to
exercise any such powers. The Administrative Agent and the Guaranteed Creditors
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their Related Parties
shall be responsible to any Obligor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct. To the fullest
extent permitted by applicable law, the Administrative Agent shall be under no
duty whatsoever to make or give any presentment, notice of dishonor, protest,
demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral or the Obligations, or to take any steps necessary to preserve
any rights against any Obligor or other Person or ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not it has or is deemed to have
knowledge of such matters. Each Obligor, to the extent permitted by applicable
law, waives any right of marshaling in respect of any and all Collateral, and
waives any right to require the Administrative Agent or any Guaranteed Creditor
to proceed against any Obligor or other Person, exhaust any Collateral or
enforce any other remedy which the Administrative Agent or any Guaranteed
Creditor now has or may hereafter have against any Obligor or other Person.

- 16 -



--------------------------------------------------------------------------------




Section 7.03    Filing of Financing Statements. Pursuant to the UCC and any
other applicable law, each Obligor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent reasonably determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.
Section 7.04    Authority of Administrative Agent. Each Obligor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Guaranteed Creditors, be governed by the Second Amended and
Restated Credit Agreement and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Administrative Agent
and the Obligors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Guaranteed Creditors with full and valid authority so to
act or refrain from acting, and no Obligor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
ARTICLE VIII    
Subordination of Indebtedness
Section 8.01    Subordination of All Obligor Claims. As used herein, the term
“Obligor Claims” shall mean all debts and obligations of the Borrower or any
other Obligor to any other Obligor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by. After and during the continuation of an Event of
Default, no Obligor shall receive or collect, directly or indirectly, from any
obligor in respect thereof any amount upon the Obligor Claims.
Section 8.02    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Obligor, the Administrative Agent on behalf of the Administrative
Agent and the Guaranteed Creditors shall have the right to prove their claim in
any proceeding, so as to establish their rights hereunder and receive directly
from the receiver, trustee or other court custodian, dividends and payments
which would otherwise be payable upon Obligor Claims. Each Obligor hereby
assigns such dividends and payments to the Administrative Agent for the benefit
of the Administrative Agent

- 17 -



--------------------------------------------------------------------------------




and the Guaranteed Creditors for application against the Borrower Obligations as
provided under Section 10.02(c) of the Second Amended and Restated Credit
Agreement. Should any Agent or Guaranteed Creditor receive, for application upon
the Obligations, any such dividend or payment which is otherwise payable to any
Obligor, and which, as between such Obligors, shall constitute a credit upon the
Obligor Claims, then upon payment in full in cash of the Borrower Obligations,
the expiration of all Letters of Credit outstanding under the Second Amended and
Restated Credit Agreement and the termination of all of the Guaranteed Swap
Agreements and the Commitments, the intended recipient shall become subrogated
to the rights of the Administrative Agent and the Guaranteed Creditors to the
extent that such payments to the Administrative Agent and the Lenders on the
Obligor Claims have contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent and the Guaranteed
Creditors had not received dividends or payments upon the Obligor Claims.
Section 8.03    Payments Held in Trust. In the event that notwithstanding
Section 8.01 and Section 8.02, any Obligor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the Guaranteed Creditors
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Guaranteed Creditors; and each
Obligor covenants promptly to pay the same to the Administrative Agent.
Section 8.04    Liens Subordinate. Each Obligor agrees that, until the Borrower
Obligations are paid in full in cash, no Letter of Credit shall be outstanding
and the termination of all of the Guaranteed Swap Agreements and the
Commitments, any Liens securing payment of the Obligor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the
Obligations, regardless of whether such encumbrances in favor of such Obligor,
the Administrative Agent or any Guaranteed Creditor presently exist or are
hereafter created or attach. Without the prior written consent of the
Administrative Agent, no Obligor, during the period in which any of the Borrower
Obligations are outstanding or the Commitments or the Guaranteed Swap Agreements
are in effect, shall (a) exercise or enforce any creditor’s right it may have
against any debtor in respect of the Obligor Claims, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.
Section 8.05    Notation of Records. Upon the request of the Administrative
Agent, all promissory notes and all accounts receivable ledgers or other
evidence of the Obligor Claims accepted by or held by any Obligor shall contain
a specific written notice

- 18 -



--------------------------------------------------------------------------------




thereon that the indebtedness evidenced thereby is subordinated under the terms
of this Agreement.
ARTICLE IX    
Miscellaneous
Section 9.01    Waiver. No failure on the part of the Administrative Agent or
any Guaranteed Creditor to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a waiver of any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity.
Section 9.02    Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Second Amended and Restated Credit Agreement; provided that any such notice,
request or demand to or upon any Guarantor (other than the Parent Guarantor)
shall be addressed to such Guarantor at its notice address set forth on Schedule
1.
Section 9.03    Payment of Expenses, Indemnities, Etc.
(a)    Each Guarantor agrees to pay or reimburse each Guaranteed Creditor for
all out-of-pocket expenses incurred by such Person, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Guaranteed
Creditor, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including, without
limitation, all costs and expenses incurred in collecting against such Guarantor
under the guarantee contained in ARTICLE II or otherwise enforcing or preserving
any rights under this Agreement and the other Guaranteed Documents to which such
Guarantor is a party.
(b)    Each Guarantor agrees to pay, and to save the Guaranteed Creditors
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all Other Taxes which may be payable or determined to
be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.
(c)    Each Guarantor agrees to pay, and to save the Guaranteed Creditors
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 12.03 of the Second Amended and
Restated Credit Agreement.

- 19 -



--------------------------------------------------------------------------------




Section 9.04    Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Second Amended and Restated Credit
Agreement.
Section 9.05    Successors and Assigns. The provisions of this Agreement shall
be binding upon the Obligors and their successors and assigns and shall inure to
the benefit of the Administrative Agent and the Guaranteed Creditors and their
respective successors and assigns; provided that except as set forth in
Section 12.04(a) of the Second Amended and Restated Credit Agreement, no Obligor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Lenders, and any such purported assignment, transfer or delegation shall be null
and void.
Section 9.06    Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by any
Obligor herein and in the certificates or other instruments delivered pursuant
to this Agreement or any other Loan Document to which it is a party shall be
considered to have been relied upon by the Administrative Agent, the Issuing
Lender and the Lenders and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Lender or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Second Amended and Restated Credit Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments and the
Guaranteed Swap Agreements have not expired or terminated. The provisions of
Section 9.03 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit, the Commitments
and the Guaranteed Swap Agreements or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.
(b)    To the extent that any payments on the Guarantor Obligations or proceeds
of any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Guarantor Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Administrative Agent’s and the Guaranteed Creditors’ Liens,
security interests, rights, powers and remedies under this Agreement and each
other Loan Document shall continue in full force and effect. In such event, each
Guaranteed Document shall be automatically reinstated and the Borrower shall
take such action as may be reasonably requested by the Administrative Agent and
the Guaranteed Creditors to effect such reinstatement.
Section 9.07    Counterparts; Integration; Effectiveness.

- 20 -



--------------------------------------------------------------------------------




(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)    THIS AGREEMENT AND THE OTHER GUARANTEED DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
(c)    This Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto, the Lenders and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 9.08    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 9.09    Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final, other than payroll, withholding tax and other fiduciary Deposit
Accounts) at any time held and other obligations (of whatsoever kind, including,
without limitation, obligations under the Guaranteed Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Obligor against any of and all the obligations of the Obligor owed to such
Lender now or hereafter existing under this Agreement or any other Guaranteed
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Guaranteed Document and although such
obligations may be unmatured; provided, however, that in no event shall the
Administrative Agent or any Lender be entitled to exercise any such right of
set-off in the Investment Accounts in connection with and as against the
Indebtedness. The rights of each Lender under this Section 9.09 are in addition
to other rights and remedies (including other rights of set-off) which such
Lender or its Affiliates may have.
Section 9.10    Governing Law; Submission to Jurisdiction.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS.

- 21 -



--------------------------------------------------------------------------------




(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS, IN EACH CASE WHICH ARE LOCATED IN HARRIS
COUNTY, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NONEXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Acknowledgments. Each Obligor hereby acknowledges that:
(a)    neither the Administrative Agent nor any Guaranteed Creditor has any
fiduciary relationship with or duty to any Obligor arising out of or in
connection with this Agreement or any of the other Guaranteed Documents, and the
relationship between the Obligors, on the one hand, and the Administrative Agent
and Guaranteed Creditors, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
(b)    no joint venture is created hereby or by the other Guaranteed Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Obligors and the Guaranteed Creditors.
(c)    Each of the parties hereto specifically agrees that it has a duty to read
this Agreement and the other Guaranteed Documents and agrees that it is charged
with notice and knowledge of the terms of this Agreement and the other
Guaranteed Documents; that it has in fact read this Agreement and the other
Guaranteed Documents and is fully informed and has full notice and knowledge of
the terms, conditions and effects thereof; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the other Guaranteed Documents and has
received the advice of its attorney in the negotiation, execution and delivery
of this Agreement and the Guaranteed Documents; and that it recognizes that
certain of the terms of this Agreement and the Guaranteed Documents result in
one party assuming the liability inherent in some aspects of the transaction and
relieving the other party of its responsibility for such liability. EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE GUARANTEED

- 22 -



--------------------------------------------------------------------------------




DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
Section 9.13    Additional Obligors. Each Guarantor Subsidiary that is required
to become a party to this Agreement pursuant to Section 8.15 of the Second
Amended and Restated Credit Agreement shall become an Obligor for all purposes
of this Agreement upon execution and delivery by such Guarantor Subsidiary of an
Assumption Agreement in the form of Annex I hereto and shall thereafter have the
same rights, benefits and obligations as an Obligor party hereto on the date
hereof.
Section 9.14    Releases.
(a)    Release Upon Payment in Full. The grant of a security interest hereunder
and all of rights, powers and remedies in connection herewith shall remain in
full force and effect until the Administrative Agent has (i) retransferred and
delivered all Collateral in its possession to the Obligors, and (ii) executed a
written release or termination statement and reassigned to the Obligors without
recourse or warranty any remaining Collateral and all rights conveyed hereby. At
such time as the Borrower Obligations shall have been paid in full, the
Commitments and Guaranteed Swap Agreements have been terminated and no Letters
of Credit shall be outstanding, the Administrative Agent, at the written request
and expense of the Borrower, will promptly release, reassign and transfer the
Collateral to the Obligors and declare this Agreement to be of no further force
or effect.
(b)    Partial Releases. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Second
Amended and Restated Credit Agreement, then the Administrative Agent, at the
request and sole expense of such Obligor, shall promptly execute and deliver to
such Obligor all releases or other documents reasonably necessary or desirable
for the release of the Liens created hereby on such Collateral. At the request
and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Second Amended and Restated Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least ten (10)
Business Days prior to the date of the proposed release, a written request of a
Responsible Officer of the Borrower for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Second Amended and Restated Credit Agreement and the other
Guaranteed Documents.
(c)    Retention in Satisfaction. Except as may be expressly applicable pursuant
to Section 9.620 of the UCC, no action taken or omission to act by the
Administrative Agent or the Guaranteed Creditors hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Administrative Agent and the Guaranteed Creditors shall have applied
payments (including, without limitation, collections from Collateral) toward the
Obligations in the full amount then outstanding.

- 23 -



--------------------------------------------------------------------------------




Section 9.15    Acceptance. Each Obligor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the Guaranteed Creditors being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.
Section 9.16    Amendment and Restatement. Each of the undersigned Obligors are
obligors under the Existing Guaranty, or are otherwise obligated with respect to
the outstanding obligations under the Existing Credit Agreement. Each
undersigned Obligor hereby acknowledges, represents, warrants, and agrees that
this Agreement and the obligations hereunder amend, restate, renew, and extend
(and do not novate or extinguish) any and all obligations of such undersigned
Obligor under the Existing Guaranty and Collateral Agreement, and the terms and
provisions hereof supersede the terms and provisions thereof.






[Remainder of page intentionally left blank]

- 24 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.    
BORROWER:
HORNBECK OFFSHORE SERVICES, LLC
 
By:  /s/ James O. Harp, Jr.                              
 
Name: James O Harp, Jr.    
 
Title: Executive Vice President and Chief
 
Financial Officer


- 25 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.


GUARANTORS:
HORNBECK OFFSHORE SERVICES, INC.
 
By: /s/ James O. Harp, Jr.                             
 
Name: James O Harp, Jr.    
 
Title: Executive Vice President and Chief
 
Financial Officer
 
 
 
HORNBECK OFFSHORE TRANSPORTATION, LLC
 
By: /s/ James O. Harp, Jr.                                
 
Name: James O Harp, Jr.    
 
Title: Executive Vice President and Chief
 
Financial Officer
 
 
 
HOS PORT, LLC
 
By: /s/ James O. Harp, Jr.                        
 
Name: James O Harp, Jr.    
 
Title: Executive Vice President and Chief
 
Financial Officer
 
 
 
HOS-IV, LLC
 
By:  /s/ James O. Harp, Jr.                               
 
Name: James O Harp, Jr.    
 
Title: Executive Vice President and Chief
 
Financial Officer






Signature Page – 2nd Amended and Restated Guaranty and Collateral Agreement

--------------------------------------------------------------------------------




 
HORNBECK OFFSHORE TRINIDAD & TOBAGO, LLC
 
By:  /s/ James O. Harp, Jr.                              
 
Name: James O Harp, Jr.    
 
Title: Executive Vice President and Chief
 
Financial Officer
 
 
 
HORNBECK OFFSHORE OPERATORS, LLC
 
By:  /s/ James O. Harp, Jr.                              
 
Name: James O Harp, Jr.    
 
Title: Executive Vice President and Chief
 
Financial Officer
 
 
 
ENERGY SERVICES PUERTO RICO, LLC
 
By: /s/ James O. Harp, Jr.                                
 
Name: James O Harp, Jr.    
 
Title: Executive Vice President and Chief
 
Financial Officer




- 2 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.


ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:  /s/ Corbin M. Womac                             
 
Name: Corbin M. Womac    
 
Title: Director & Relationship Manager




Signature Page – 2nd Amended and Restated Guaranty and Collateral Agreement

--------------------------------------------------------------------------------




Annex I
Assumption Agreement


ASSUMPTION AGREEMENT, dated as of [                 ], 201[   ], made by
[                 ], a [                 ] (the “Additional Obligor”), in favor
of [                 ], as administrative agent (in such capacity, the
“Administrative Agent”) for the financial institutions (the “Lenders”) that are
or may become parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.
W I T N E S S E T H:
WHEREAS, Hornbeck Offshore Services, LLC, a limited liability company duly
formed and existing under the laws of the State of Delaware (the “Borrower”),
the Administrative Agent and the Lenders have entered into a Second Amended and
Restated Credit Agreement, dated as of February 6, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Obligor) have entered into the Second
Amended and Restated Guaranty and Collateral Agreement, dated as of February 6,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Guaranty and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Guaranteed Creditors;
WHEREAS, the Credit Agreement requires the Additional Obligor to become a party
to the Guaranty and Collateral Agreement; and
WHEREAS, the Additional Obligor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guaranty and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Obligor, as provided in Section 9.13 of the
Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty and
Collateral Agreement as an Obligor thereunder with the same force and effect as
if originally named therein as an Obligor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of an
Obligor thereunder [and if such Additional Obligor is a Borrower, expressly
grants to the Administrative Agent for the benefit of the Guaranteed Creditors,
a security interest in all Collateral owned by such Additional Obligor to secure
all of such Additional Obligor’s obligations and liabilities thereunder]. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules 1 through 4 to the Guaranty and Collateral Agreement. The
Additional Obligor hereby represents and warrants that each of the
representations and warranties

Annex I - 1





--------------------------------------------------------------------------------




contained in Article IV of the Guaranty and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.
2.    Governing Law. This Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
[ADDITIONAL OBLIGOR]
 
By:                                                                                 
 
Name:
 
Title:




Annex I - 2





--------------------------------------------------------------------------------




Schedule 1
NOTICE ADDRESSES OF OBLIGORS


All notices and other communications to be delivered to the Borrower or to any
Obligor shall be delivered to them:
c/o Hornbeck Offshore Services, Inc.
Attn: James O. Harp, Jr., Executive Vice President and Chief Financial Officer
103 Northpark Boulevard, Suite 300
Covington, Louisiana 70433
Fax: (985) 727-2006













Schedule 1 - 1





--------------------------------------------------------------------------------




Schedule 2
VESSELS
VESSEL NAME
OFFICIAL NUMBER
HOS CAROLINA
1244587
HOS COMMANDER
1244578
HOS CLAYMORE
1244588
HOS CAPTAIN
1244589
HOS CLEARVIEW
1244579
HOS CROCKETT
1244584
HOS CALEDONIA
1244585
HOS CORAL
1214383
HOS STORMRIDGE
1124421
HOS BRIMSTONE
1124426




Schedule 2 - 1





--------------------------------------------------------------------------------




Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS


Filing of UCC-3 Financing Statement Amendment with respect to the Collateral
with the Secretary of State of the State of Delaware.





Schedule 3 - 1





--------------------------------------------------------------------------------




Schedule 4
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE
Borrower
 
Legal name:
Hornbeck Offshore Services, LLC
Jurisdiction of organization:
Delaware
Organization number:
2603868
Taxpayer identification number:
76-0497638
 
 
Parent Guarantor
 
Legal name:
Hornbeck Offshore Services, Inc.
Jurisdiction of organization:
Delaware
Organization number:
2757751
Taxpayer identification number:
72-1375844
 
 
Chief Executive Office of each of the Borrower and the Parent Guarantor:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433



Neither the Borrower nor the Parent Guarantor has used a different name or trade
name in the last five years.


The current chief executive office or sole place of business of the Borrower and
the Parent Guarantor, as set forth herein, has been the location of their
respective chief executive office or sole place of business during the last five
years.





Schedule 4 - 1



